745 A.2d 508 (2000)
162 N.J. 516
Dominic MARINELLI, a minor by and through his mother and Guardian ad Litem Anne Marie MARINELLI and Anne Marie Marinelli, individually, Plaintiffs-Appellants,
v.
K-MART CORPORATION, Kyle Ford, John McDonough and Sean McDonough, jointly, severally and/or in the alternative, Defendants-Respondents, and
Ray Clerk, (a fictitious named employee of the defendant K-Mart Corporation), Defendant.
Supreme Court of New Jersey.
Argued January 4, 2000.
Decided February 23, 2000.
Vincent J. Ciecka, Pennsauken, for plaintiffs-appellants.
James D. Butler, Jersey City, for defendant-respondent Kyle Ford (Mr. Butler, attorney; Jeffrey Marder, on the brief).
Tricia E. Habert, for defendant-respondent John McDonough (Crawshaw, Mayfield, Turner, O'Mara, Donnelly & McBride, Cherry Hill, attorneys).
Timothy J. Galanaugh, Haddonfield, for defendant-respondent Sean McDonough (Murphy and O'Connor, attorneys).
Thomas D. Monte, Jr., Sea Girt, for defendant-respondent K-Mart Corporation (Monte, Sachs & Borowsky, attorneys).
PER CURIAM.
The judgment is affirmed, substantially for the reasons expressed in Judge Stern's opinion of the Appellate Division, reported at 318 N.J.Super. 554, 724 A.2d 806 (1999).
For affirmanceChief Justice PORITZ and Justices O'HERN, GARIBALDI, STEIN, COLEMAN, LONG and VERNIERO7.
OpposedNone.